Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	As a means of creating a distinction between the language of the claims, which are newly presented as claims 22-28, and Izekawa, claim 22 (replaces claim 11) has been amended to stipulate that, where R1 is a polymer residue, it is a polymer selected from one of several other than a phenolic resin.  Claim 27 mandates that at least one of the polysiloxane substituents comprises epoxy, amine, or carboxyalkyl moieties.  This claim has no parallel in the ones earlier presented but the Examiner has verified that it is properly supported.
	Claim 22 also clarifies an earlier concern by indicating that the percentages of components (A) and (B) disclosed are based on the total weight of the composition.  Although an updated/modified survey of the prior art uncovered additional references comprising a corresponding phenol novolac resin and polysiloxane copolymer, it was most often in the context of an encapsulating composition where an epoxy resin (or perhaps a filler) was the biggest contributor to the full weight of the composition and the phenol novolac fulfilled the role of a crosslinking agent.  See, for instance, Japanese patent disclosures 2009-269999 and 05-043777.
	The art cited during this prosecution is regarded as the most germane available.  To the extent that it fails to even render obvious the instant invention, claims 22-28 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 17, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765